DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1 and 19 filed on August 16, 2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (U.S. Patent Pub. No. 2020/0105197; already of record) in view of Wang et al (U.S. Patent Pub. No. 2021/0201760).

Regarding claim 1, Yin discloses a display panel (fig. 8), comprising a display area (i.e. area of display panel) and a non-display area (i.e. area outside of the display panel) surrounding the display area, (fig. 8, [0079]); 
wherein, the display area comprises scan lines (Gn) arranged in a second direction and each extending in a first direction, data lines (source driving circuit 4 for outputting to data lines) arranged in the first direction and each extending in the second direction, and pixel driver circuits (P) defined by the scan lines and the data lines intersecting with each other, the first direction intersecting the second direction, (figs. 5 and 8, [0060 and 0079]); 
the non-display area comprises a step area (i.e. bottom area of the display panel) and a compensation unit (transistor T4), and the compensation unit is located between the step area and a last row of pixel driver circuits among the pixel driver circuits (i.e. transistor T4 is located below the last row of the pixel circuits P), (fig. 8, [0079]); and 
the compensation unit comprises at least one transistor (T4) configured to transmit a leakage current compensation signal to the sense line, (fig. 6, [0063]).

However, Yin does not mention one electrode of the at least one transistor is connected to a corresponding data line.
In a similar field of endeavor, Wang teaches
the compensation unit comprises at least one transistor (M2), and one electrode of the at least one transistor is connected to a corresponding data line (Vdata_d) among the data lines and configured to transmit a leakage current compensation signal (i.e. signal transmitted during compensation phase COMP) to the corresponding data line;
wherein a working process of the display panel (6000) comprises a refresh phase (reset phase REST), the compensation unit (M2) is configured to write the leakage current compensation signal into the corresponding data line (Vdata_d) at the end of the refresh phase (i.e. compensation signal is written during compensation phase COMP which is at the end of the reset phase REST), (figs. 2b-2d and 14, [0048-0051 and 0179]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yin, by specifically providing the one electrode of the at least one transistor is connected to a corresponding data line, as taught by Wang, for the purpose of improving the display effect and luminous efficiency of the micro LED display panel, [0039].

Regarding claim 19, please refer to claim 1 for details. 

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Wang and in view of Lim et al (U.S. Patent Pub. No. 2019/0206502; already of record).

Regarding claim 2, Yin in view of Wang discloses everything as specified above in claim 1.  However, Yin in view of Wang does not mention the scan driver circuit comprises cascaded scan driver circuit units.
In a similar field of endeavor, Lim teaches further comprising a scan driver circuit (14), wherein the scan driver circuit (14) comprises cascaded scan driver circuit units (STG1-STG(n)), an i.sub.th row of scan line (i.e. GS4) is connected to an i.sub.th stage scan driver circuit unit (STG4), an nth stage scan driver circuit unit (STG(n)) is connected to a last row of scan line (GS(n)), an input terminal of a first stage scan driver circuit unit (STG1) is connected to a first initial signal line (Vst), wherein 1≤i≤n, and i and n are positive integers, (figs. 1-2, [0045-0046 and 0052-0055]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yin in view of Wang, by specifically providing the scan driver circuit comprises cascaded scan driver circuit units, as taught by Lim, for the purpose of suppressing defect occurring in the non-display period, [0011].

	Regarding claim 20, please refer to claim 2 for details.  

Allowable Subject Matter
Claims 15-18 are allowed.

Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Wang has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691